Exhibit February 23, 2009 Analyst Contact: Christy Williamson 918-588-7163 Media Contact: Megan Washbourne 918-588-7572 ONEOK Partners Reports Record 2008 Earnings; Announces Strong Fourth-quarter Results TULSA, Okla. – Feb. 23, 2009 – ONEOK Partners, L.P. (NYSE: OKS) today reported record net income of $625.6 million, or $6.01 per unit, compared with $407.7 million, or $4.21 per unit, for 2007. Fourth-quarter 2008 net income was $122.2 million, or $1.09 per unit, compared with net income of $121.5 million, or $1.27 per unit, for the fourth quarter 2007. “The partnership had a record year in 2008, driven by continued volume growth, as well as high commodity prices and wider NGL product price differentials,” said John W. Gibson, chairman and chief executive officer of ONEOK Partners.“In the first nine months of 2008, we saw unprecedented commodity price levels, which began falling in the fourth quarter.The high commodity price levels significantly benefited our natural gas gathering and processing segment and natural gas liquids gathering and fractionation segment during 2008.However, we anticipate significantly lower prices and differentials in 2009. “All four of our business segments turned in a solid fourth-quarter performance, despite challenges in the energy and financial markets,” Gibson added.“We also saw benefits from our $2 billion capital growth program, as Overland Pass Pipeline, related natural gas liquids infrastructure upgrades and other growth projects came on line in 2008.” Cash flow, as measured by earnings before interest, taxes, depreciation and amortization (EBITDA), was $190.5 million in the fourth quarter 2008, compared with $186.5 million in the fourth quarter 2007.For 2008, EBITDA was $863.3 million, compared with $657.1 million for 2007. Distributable cash flow (DCF) in the fourth quarter 2008 was $110.0 million, or 96 cents per unit, compared with $120.0 million, or $1.25 per unit, in the fourth quarter 2007.DCF for 2008 rose 37 percent to $636.8 million, or $6.17 per unit, compared with $466.0 million, or $4.92 per unit, in 2007. Operating income for the fourth quarter 2008 was $133.0 million, compared with $129.7 million in the fourth quarter 2007.The operating income increases come primarily from the natural gas liquids pipelines segment, which increased volumes from new supply connections -more- ONEOK Partners Reports Record 2008 Earnings; Announces Strong Fourth-quarter Results Feb. 23, 2009 Page 2 and expanding volumes on existing connections, as well as the startup of Overland Pass Pipeline, which became fully operational during the fourth quarter.In addition, the natural gas liquids gathering and fractionation segment benefited from wider NGL product price differentials.These increases were partially offset by reduced earnings in the natural gas gathering and processing segment as a result of lower commodity prices and the impact of a one-time favorable contract settlement in 2007. 2008 operating income increased 44 percent to $644.8 million, compared with $446.8 million in 2007.The 12-month 2008 period reflects significantly wider NGL product price differentials and increased volumes in the natural gas liquids gathering and fractionation segment, and higher realized commodity prices and improved contract terms in the natural gas gathering and processing segment.In addition, the natural gas liquids pipelines segment earned incremental income from the North System, an interstate natural gas liquids and refined petroleum products pipeline system that was acquired in October 2007, as well as increased volumes and the startup of Overland Pass Pipeline.The impact of Hurricane Ike reduced earnings by an estimated $7.8 million during the third quarter 2008. In the fourth quarter 2008, the partnership’s operating costs were $99.1 million, compared with $100.0 million in the same period last year.For the year, operating costs were $371.8 million, compared with $337.4 million in 2007.The increase for the year is primarily due to incremental expenses associated with the October 2007 acquisition of the North System, as well as higher operating costs at fractionation facilities. At Dec. 31, 2008, the partnership had $870.0 million outstanding and $130.0 million available under its revolving credit facility, and approximately $177.6 million in available cash and cash equivalents.These additional funds ­and remaining borrowing capacity, as well as operating cash flow, would be sufficient to fund the partnership’s capital requirements well into 2008SUMMARY INCLUDES: · Operating income of $644.8 million, compared with $446.8 million in 2007; · Increasing the partnership’s distribution 7 percent during the year; · Completing a public offering of 2.5 million common units and a private placement with ONEOK, Inc. of 5.4 million common units, generating proceeds of approximately $460.4million; · Capital expenditures of $1.3 billion, compared with $709.9 million in 2007, increasing as a result of internal growth projects; · Commissioning the Overland Pass Pipeline to transport unfractionated NGLs from the Rockies to the Mid-Continent; · Completing expansions on NGL fractionation, storage and pipeline facilities associated with Overland Pass Pipeline; -more- ONEOK Partners Reports Record 2008 Earnings; Announces Strong Fourth-quarter Results Feb. 23, 2009 Page 3 · Beginning construction of the D-JBasinand Piceance Basin Lateral Pipeline projectsto connect additional NGL supplies to the Overland Pass Pipeline; · Beginning construction of the Arbuckle Pipeline to transport unfractionated NGLs from southern Oklahoma through the Barnett Shale natural gas play in north Texas to the TexasGulfCoast; · Completing the NGL pipeline extension into the Woodford Shale of Oklahoma; · Beginning partial operations of the Guardian Pipeline extension and expansion into the Green Bay, Wis., area; · Completing the expansion of Fort Union Gas Gathering, which doubles the capacity of the system, located in the Powder River Basin that gathers coal bed methane natural gas; · Commissioning the Midwestern Gas Transmission extension into the Nashville, Tenn., market; · Being named the Natural Gas STAR Gathering and Processing Partner of the Year by the U.S. Environmental Protection Agency; and · Receiving an award from the Occupational Safety and Health Administration (OSHA) for achieving three years of excellence in employee health and safety at the partnership’s Mont Belvieu fractionator,and being recognized by OSHA as a STAR Status Site at the partnership’s Maysville, Okla., natural gas processing facility. 2 RESULTS Natural Gas Gathering and Processing Segment The natural gas gathering and processing segment reported fourth-quarter 2008 operating income of $48.4 million, compared with $66.5 million in the fourth quarter 2007. The decrease in fourth-quarter 2008 operating income is primarily due to $7.8 million from lower realized commodity prices in the fourth quarter of 2008 and an $8.6 million one-time favorable contract settlement that occurred during the fourth quarter of 2007.During the fourth quarter 2008, operational and weather-related disruptions primarily in the Rocky Mountain region lowered volumes and earnings by approximately $4.8 million. Operating costs for the fourth quarter 2008 were $36.7 million, compared with $39.0 million in 2007, primarily due to lower employee-related costs. For 2008, the natural gas gathering and processing segment contributed operating income of $247.1 million, compared with $187.8 million in 2007. Full-year 2008 operating income benefited from $58.4 million in higher realized prices for NGLs, natural gas and condensate sold; $11.9 million from improved contract terms; and $7.0 million in higher volumes processed and sold; partially offset by an $8.6 million one-time contract settlement that occurred in the fourth quarter 2007.During the third quarter 2008, -more- ONEOK Partners Reports Record 2008 Earnings; Announces Strong Fourth-quarter Results Feb. 23, 2009 Page 4 Hurricane Ike caused operational disruptions that lowered the segment’s earnings by an estimated $1.8 million in the Mid-Continent region. Operating costs for the year increased to $138.2 million, compared with $135.4 million in the same period last year, primarily due to higher costs for chemicals and maintenance parts. Equity earnings from investments increased to $8.8 million in the fourth quarter 2008, compared with $6.9 million in the same period last year.Full-year 2008 equity earnings from investments were $32.8 million, compared with $26.4 million in 2007.The increases for both the three- and 12-month periods are primarily due to increased gathering revenues in the partnership’s interest in Fort Union Gas Gathering, as a result of an expansion project completed in mid-2008. The following table contains margin information for the periods indicated.NGL shrink, plant fuel and condensate shrink refer to the Btus that are removed from natural gas through the gathering and processing operation. Three Months Ended Years Ended December 31, December 31, 2008 2007 2008 2007 Percent of proceeds Wellhead purchases (MMBtu/d) 65,197 73,706 67,718 83,993 NGL sales (Bbl/d) 6,729 6,244 6,223 5,959 Residue gas sales (MMBtu/d) 43,161 39,373 39,724 34,010 Condensate sales (Bbl/d) 821 810 928 719 Percentage of total net margin 54% 58% 62% 56% Fee-based Wellhead volumes (MMBtu/d) 1,135,617 1,176,929 1,164,273 1,170,502 Average rate ($/MMBtu) $ 0.28 $ 0.24 $ 0.26 $ 0.25 Percentage of total net margin 28% 23% 23% 30% Keep whole NGL shrink (MMBtu/d) 19,496 23,563 21,354 23,636 Plant fuel (MMBtu/d) 2,251 2,822 2,288 2,846 Condensate shrink (MMBtu/d) 1,480 2,820 1,825 2,490 Condensate sales (Bbl/d) 299 571 369 504 Percentage of total net margin 18% 19% 15% 14% The natural gas gathering and processing segment is exposed to commodity price risk, primarily NGLs, as a result of receiving commodities in exchange for its services. The following table provides 2009 hedging information for the natural gas gathering and processing segment. -more- ONEOK Partners Reports Record 2008 Earnings; Announces Strong Fourth-quarter Results Feb. 23, 2009 Page 5 Year Ending December 31, 2009 Volumes Hedged Average Price Percentage Hedged NGLs (Bbl/d) (a) 5,010 $ 1.18 / gallon 57% Condensate (Bbl/d) (a) 666 $ 3.23 / gallon 32% Total sales hedged (Bbl/d) 5,676 $ 1.42 / gallon 52% (a) - Hedged with fixed-price swaps. The partnership currently estimates that in its natural gas gathering and processing segment a 1 cent per gallon decrease in the composite price of natural gas liquids would decrease annual net margin by approximately $1.2 million.A $1.00 per barrel decrease in the price of crude oil would decrease annual net margin by approximately $1.0 million.Also, a 10 cent per MMBtu decrease in the price of natural gas would decrease annual net margin by approximately $0.6 million.All of these sensitivities exclude the effects of hedging and assume normal operating conditions. Natural Gas Pipelines Segment For the fourth quarter 2008, the natural gas pipelines segment contributed operating income of $30.5 million, compared with $26.7 million in the same period in 2007.Margins for the quarter were relatively unchanged compared with the same period last year, and operating costs decreased $4.6 million in the fourth quarter 2008, primarily due to lower employee-related costs. For 2008, the natural gas pipelines segment contributed operating income of $133.2 million, compared with $112.2 million in 2007. 2008 operating income increased as a result of $6.3 million in improved transportation margins, primarily due to the higher natural gas price impact on retained fuel; $5.4 million from improved storage margins, primarily related to new and renegotiated contracts and the higher natural gas price impact on retained fuel; and $3.8 million from increased natural gas sales from inventory.Operating costs decreased to $89.9 million for the year, compared with $96.6 million in 2007, primarily due to lower general taxes and employee-related costs. Equity earnings from investments were $17.2 million in the fourth quarter 2008, unchanged from the same period last year.Equity earnings from investments in 2008 increased to $66.7 million, compared with $62.5 million in 2007, primarily as a result of the partnership’s share, or $8.3 million, of a third-quarter 2008 gain on the sale of Bison Pipeline LLC by Northern Border Pipeline, partially offset by lower volumes on Northern Border Pipeline.ONEOK Partners owns a 50 percent equity interest in Northern Border Pipeline. -more- ONEOK Partners Reports Record 2008 Earnings; Announces Strong Fourth-quarter Results Feb. 23, 2009 Page 6 Natural Gas Liquids Gathering and Fractionation Segment In the fourth quarter 2008, the natural gas liquids gathering and fractionation segment reported operating income of $27.7 million, compared with $23.6 million in the same period last year. Fourth-quarter 2008 operating income benefited from $11.4 million of improved optimization margins due to wider NGL product price differentials between the market centers in Conway, Kan., and Mont Belvieu, Texas; and $2.0 million from higher isomerization volumes driven by wider price differentials between isobutane and normal butane.Fourth-quarter 2008 fractionation volumes were lower than the prior quarter and year, primarily due to a planned maintenance shutdown at the partnership’s Mont Belvieu fractionator, as well as ethane rejection in December 2008.This decrease was mostly offset by new volumes from Overland Pass Pipeline that were fractionated at the partnership’s Bushton facility. Operating costs in the fourth quarter 2008 were $28.3 million, compared with $21.3 million in the same period last year, primarily due to expenses associated with the planned maintenance shutdown at the Mont Belvieu fractionator and incremental expenses associated with the recently expanded Bushton fractionator. The natural gas liquids gathering and fractionation segment contributed operating income of $204.4 million in 2008, compared with $112.0 million in The segment’s 2008 results reflect $70.8 million in increased optimization margins from significantly wider NGL product price differentials between the market centers in Conway and Mont Belvieu; a $32.1 million increase due to increased gathering and fractionation volumes; $8.4 million in operational measurement gains, primarily at NGL storage caverns; and $3.6 million from higher storage margins.During the third quarter 2008, Hurricane Ike caused operational disruptions that lowered the segment’s earnings an estimated $3.8 million in the Mid-Continent and Gulf Coast regions. Operating costs for the segment in 2008 were $89.8 million, compared with $70.7 million in the same period last year.Operating costs increased primarily as a result of increased operating costs at our fractionation facilities, including costs associated with the startup of the recently expanded Bushton fractionator and costs related to a planned maintenance shutdown at the Mont Belvieu fractionator. The Conway-to-Mont Belvieu average price differential for ethane in the fourth quarter 2008, based on Oil Price Information Service (OPIS) pricing, increased to 12 cents per gallon, compared with 7 cents per gallon in the same period in 2007.For the year, the average price differential was 15 cents per gallon, compared with 6 cents per gallon in 2007.The prior three-year average Conway-to-Mont Belvieu price differential for ethane was 5 cents per gallon. -more- ONEOK Partners Reports Record 2008 Earnings; Announces Strong Fourth-quarter Results Feb. 23, 2009 Page 7 Natural Gas Liquids Pipelines Segment The natural gas liquids pipelines segment reported operating income of $25.4 million in the fourth quarter 2008, compared with $13.1 million in the same period last year. Fourth-quarter 2008 operating income benefited from $12.1 million of increased volumes, which included $10.3 million from higher volumes on the North System.The complete startup of
